UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA,                                          09-Cr-902 (SHS)

                   -v-                                             ORDER

HASSAN NEMAZEE,

                              Defendant.
-------------------------------------------------------------x
SIDNEY H. STEIN, U.S.D.C.

        WHEREAS, on July 14, 2010, this Court sentenced Defendant to imprisonment for a
term of 144 months plus three years supervised release.

       WHEREAS, Defendant has served his custodial sentence and is now on supervised
release.

       WHEREAS, pursuant to 18 U.S.C.§3583(e)(2), the Court has the authority to “modify,
reduce, or enlarge the conditions of supervised release, at any time prior to the expiration or
termination of the term of supervised release.”

         NOW, therefore, IT IS HEREBY ORDERED that:

        1. Defendant shall be permitted to travel to and from Costa Rica between the dates of
April 12, 2020 (or later) and May 31, 2020 (or commensurately later). Defendant shall provide
the probation officer with no less than ten (10) days advance notice of the exact itinerary of this
trip. Such notice shall be given in a manner consistent with the requirements set forth by the
probation officer.

        2. The probation officer shall have discretion to approve modifications to the itinerary, but
not the overall length of the trip, should the circumstances warrant such approval.

         3. Defendant shall notify the probation officer upon his return from this trip.

        4. The probation officer is hereby authorized to approve further international business
travel at his/her discretion, including any necessary modifications to approved business travel.

         5. All other conditions of supervision set forth in the Judgment shall remain unchanged.

Dated: New York, New York
       March 25, 2020
